Citation Nr: 1607151	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-47 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Albuquerque, New Mexico


THE ISSUE

Whether the character of the Veteran's discharge from active service constitutes a bar to the award of VA compensation benefits.  


WITNESS AT HEARING ON APPEAL

The Veteran


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 2001 to November 2005 and received a discharge under other than honorable conditions.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 administrative decision of the Albuquerque, New Mexico, Regional Office (RO) which determined that the Veteran's discharge under other than honorable conditions is a bar to VA compensation benefits.  In July 2010, the Veteran was afforded a hearing before a VA Decision Review Officer (DRO).  A hearing transcript was prepared and incorporated into the record.  In April 2013, the Board remanded the Veteran's appeal to the RO for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

In May 2014, the Veteran submitted claims of entitlement to service connection for both a respiratory disorder claimed as the result of asbestos exposure and hypertension.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

A September 2013 letter from the Department of the Navy's Board for Correction of Naval Records to VA states that the "Veteran has made an application to this Board for correction of his military record" and requested a copy of his VA record "[i]n order to assist the Board in its deliberations."  The decision of the Navy's Board for Correction of Naval Records and the documentation considered in reaching its determination are not of record.  VA should obtain all relevant military records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of the Navy, Board for Correction of Naval Records and request that it provide documentation of its decision as to the Veteran's application and copies of all records developed in association with the decision for incorporation into the record.  

2.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

	(CONTINUED ON NEXT PAGE)

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

